Title: To George Washington from Colonel John Bailey, 16 November 1777
From: Bailey, John
To: Washington, George



Dear General
Hardwick N. Jersy 16th Novr 1777

I am continuing my march to Join Your Excellency Near Philadelphia with Genl Learneds Brigade, being about seven hundred & seventy Including officers, & a Company of Artilery, with 1 Brass four Pounder & 1. 5 Inch howitzier—Expect to Arrive at Carels Ferry, by the 20th Inst: where I purpose to Cross, & Continue my March to Head Quarters—Unless otherwise Ordered by your Excellency—For the want of Cloathing Sickness &ca, was obliged [to] leave three hundred men at Goshen—Expect them on in a few days. I am Dear General with due Respect Your Most Obed. Servt

Jno. Bailey Colo. Commandant


P.S. the 300 at Goshen are not Included in the bove.

